UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 7/31 Date of reporting period: 4/30/14 Item 1. Schedule of Investments. Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) % of Net Franklin Floating Rate Master Series Country Principal Amount* Value Assets Corporate Bonds (Cost $513,120) Broadcasting Clear Channel Communications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States $ a Senior Floating Rate Interests Aerospace & Defense AWAS Finance Luxembourg 2012 SA, Term Loan, 3.50%, 7/16/18 Luxembourg AWAS Finance Luxembourg SA, Loans, 3.50%, 6/10/16 Ireland CAMP International Holding Co., 2013 Replacement Term Loan, 4.75%, 5/31/19 United States Second Lien 2013 Replacement Term Loan, 8.25%, 11/30/19 United States Delos Finance S.A.R.L. (ILFC), Loans, 3.50%, 3/06/21 United States Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States b Term B Loans, 4.50%, 4/09/20 United States Erickson Inc., Purchase Price Notes, 6.00%, 11/02/20 United States Fly Funding II S.A.R.L., Loans, 4.50%, 8/09/19 Luxembourg TransDigm Inc., Tranche C Term Loan, 3.75%, 2/28/20 United States Agricultural Products Allflex Holdings III Inc., Initial Term Loan, 4.25%, 7/17/20 United States Second Lien Initial Term Loan, 8.00%, 7/17/21 United States Airlines Air Canada, Term Loan, 5.50%, 9/26/19 Canada American Airlines Inc., Class B Term Loan, 3.75%, 6/27/19 United States Delta Air Lines Inc., Term Loan B, 3.50%, 4/20/17 United States Term Loan B-1, 3.50%, 10/18/18 United States Flying Fortress Inc. (ILFC), New Loan, 3.50%, 6/30/17 United States Aluminum Novelis Inc., Term Loan, 3.75%, 3/10/17 Canada Apparel Retail J. Crew Group Inc., Initial Loans, 4.00%, 3/05/21 United States b The Men's Wearhouse Inc., Term Loan B, 5.75%, 4/15/21 United States Application Software CCC Information Services Inc., Term Loan, 4.00%, 12/20/19 United States Auto Parts & Equipment Affinia Group Inc., Tranche B-2 Term Loan, 4.75%, 4/25/20 United States ASP HHI Acquisition Co. Inc., Refinancing Term Loan, 5.00%, 10/05/18 United States August LuxUK Holding Co., Lux Second Lien, 10.50%, 4/27/19 Luxembourg Lux Term B-1 Loan, 5.00%, 4/27/18 Luxembourg August U.S. Holding Co. Inc., U.S. Second Lien, 10.50%, 4/27/19 United States U.S. Term B-1 Loan, 5.00%, 4/27/18 United States b CS Intermediate HoldCo 2 LLC, Term Loans, 5.25%, 4/04/21 United States b Federal-Mogul Holdings Corp., Term Loan C, 6.00%, 4/15/21 United States FRAM Group Holdings Inc. (Autoparts Holdings), Second Lien Term Loan, 10.50%, 1/29/18 United States Term Loan, 6.50%, 7/29/17 United States Key Safety Systems Inc., Initial Term Loan, 4.75%, 5/10/18 United States Metaldyne LLC, USD Term Loan, 4.25%, 12/18/18 United States TI Group Automotive Systems LLC, Term Loan, 5.50%, 3/28/19 United States Tower Automotive Holdings USA LLC, Initial Term Loan, 4.00%, 4/23/20 United States Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) (continued) UCI International Inc., Term Loan, 5.50%, 7/26/17 United States Veyance Technologies Inc. (Goodyear), Term Loan, 5.25%, 9/08/17 United States Automobile Manufacturers Chrysler Group LLC, Tranche B Term Loan, 3.50%, 5/24/17 United States Biotechnology Alkermes Inc., 2019 Term Loan, 3.50%, 9/25/19 Ireland Broadcasting Clear Channel Communications Inc., Tranche B Term Loan, 3.80%, 1/29/16 United States Tranche C Term Loan, 3.80%, 1/29/16 United States  Tranche D Term Loan, 6.90%, 1/30/19 United States b Tranche E Term Loan, 7.65%, 7/30/19 United States Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States Entercom Radio LLC, Term Loan B-2, 4.00% - 5.25%, 11/23/18 United States Grande Communications Networks LLC, Initial Term Loan, 4.50%, 5/31/20 United States Gray Television Inc., Initial Term Loan, 4.50%, 10/12/19 United States LIN Television Corp., Tranche B Term Loan, 4.00%, 12/21/18 United States b Media General Inc., Term B Loan, 4.25%, 7/31/20 United States Mission Broadcasting Inc., Term B-2 Loan, 3.75%, 10/01/20 United States Nexstar Broadcasting Inc., Term B-2 Loan, 3.75%, 10/01/20 United States Radio One Inc., Term Loan, 7.50%, 3/31/16 United States Raycom TV Broadcasting LLC, Tranche B Term Loan, 4.25%, 5/31/17 United States Univision Communications Inc., First-Lien Term Loan, Add-on, 4.00%, 3/01/20 United States Replacement First-Lien Term Loan, 4.00%, 3/01/20 United States Building Products Air Distribution Technologies (Tomkins Air Distr.), First Lien Initial Term Loan, United States 4.25%, 11/09/18 Air Distribution Technologies (Tomkins Air Distribution), Second Lien Initial Loan, United States 9.25%, 5/09/20 NCI Building Systems Inc., Tranche B Term Loan, 4.25%, 6/24/19 United States Quikrete Holdings Inc., First Lien Initial Loan, 4.00%, 9/26/20 United States Second Lien Initial Loan, 7.00%, 3/26/21 United States Cable & Satellite Cequel Communications LLC, Term Loan, 3.50%, 2/14/19 United States Midcontinent Communications, Term B Loan, 3.50% - 5.00%, 7/30/20 United States TWCC Holding Corp., Second Lien Term Loan, 7.00%, 6/26/20 United States Virgin Media Bristol LLC, B Facility, 3.50%, 6/07/20 United States Casinos & Gaming Affinity Gaming LLC, Initial Term Loan, 4.25%, 11/09/17 United States b Boyd Gaming Corp., Term B Loan, 4.00%, 8/14/20 United States Caesars Entertainment Operating Co. Inc., Term Loan B-4, 9.50%, 10/31/16 United States Term Loan B-6, 5.402%, 1/28/18 United States Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States Cannery Casino Resorts LLC, Term Loan, 6.00%, 10/02/18 United States CCM Merger Inc. (MotorCity Casino), Term Loan, 5.00%, 3/01/17 United States CityCenter Holdings LLC, Term B Loan, 5.00%, 10/16/20 United States MGM Resorts International, Term B Loan, 3.50%, 12/20/19 United States Pinnacle Entertainment Inc., Tranche B-2 Term Loan, 3.75%, 8/13/20 United States ROC Finance LLC, Funded Term B Loans, 5.00%, 4/08/19 United States Scientific Games International Inc., Term Loan B, 4.25%, 10/18/20 United States Tropicana Entertainment Inc., Term Loans, 4.00%, 11/27/20 United States Coal & Consumable Fuels Bowie Resource Holdings LLC, Initial Term Loan, 6.75%, 8/16/20 United States b Foresight Energy LLC, Term Loans, 5.50%, 8/23/20 United States Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Peabody Energy Corp., Term Loan, 4.25%, 9/24/20 United States Commodity Chemicals AI Chem & CY U.S. Acquico Inc., Second Lien Term Loan, 9.25%, 4/03/20 United States Tranche B-1 Term Loan, 4.50%, 10/03/19 Luxembourg Tranche B-2 Term Loan, 4.50%, 10/03/19 Luxembourg Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States Tronox Pigments (Netherlands) BV, Term Loan, 4.00%, 3/19/20 Netherlands b Term Loan A, 3.25%, 2/21/20 Netherlands Communications Equipment Alcatel-Lucent USA Inc., US Term Loan C (TLC), 4.50%, 1/30/19 United States Avaya Inc., Term B-6 Loan, 6.50%, 3/31/18 United States b Presidio Inc., Term Loan, 6.25%, 3/31/17 United States Telesat Canada/Telesat LLC, U.S. Term B-2 Loan, 3.50%, 3/28/19 Canada Computer & Electronics Retail Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/31/19 United States Construction & Heavy Trucks Allison Transmission Inc., Term B-3 Loans, 3.75%, 8/23/19 United States Terex Corp., Term Loan, 3.50%, 4/28/17 United States Consumer Finance Realogy Group LLC, Initial Term B Loan, 3.75%, 3/10/20 United States Containers & Packaging b Prescrix Inc., 1st Lien Term B-1 Facility, 5.50%, 4/30/21 United States 2nd Lien Term Loan, 9.25%, 4/30/22 United States Data Processing & Outsourced Services MoneyGram International Inc., Term Loan, 4.25%, 3/28/20 United States Safenet Inc., First Lien Initial Term Loan, 5.50%, 2/24/20 United States Second Lien Initial Term Loan, 8.50%, 3/05/21 United States SunGard Data Systems Inc., Tranche E Term Loan, 4.00%, 3/08/20 United States Worldpay U.S. Inc., Additional Term Facility, 4.50%, 11/30/19 United States Facility B2A-II Loan, 5.25%, 11/30/19 United States Facility C2 Loan, 4.75%, 11/30/19 United States Department Stores Hudson's Bay Co., First Lien Initial Term Loan, 4.75%, 11/04/20 Canada b Sears Roebuck Acceptance Corp., Term Loan, 5.50%, 6/30/18 United States Distributors American Builders & Contractors Supply Co. Inc., Term B Loans, 3.50%, 4/16/20 United States Diversified Chemicals Arysta Lifescience SPC LLC, Initial Term Loan, 4.50%, 5/29/20 United States Second Lien Initial Term Loan, 8.25%, 11/30/20 United States Ineos U.S. Finance LLC, Dollar Term Loan, 3.75%, 5/04/18 United States OCI Beaumont LLC, Term B-3 Loan, 5.00%, 8/20/19 United States OXEA GmbH, First Lien Tranche B-2 Term Loan, 4.25%, 1/15/20 Luxembourg Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Second Lien Term Loan, 8.25%, 7/15/20 Luxembourg Diversified Metals & Mining b Atkore International Inc., Initial Term Loan, 5.75%, 4/09/21 United States Second Lien Initial Term Loan, 9.00%, 10/09/21 United States b FMG America Finance Inc. (Fortescue Metals Group), Loans, 4.25%, 6/30/19 United States Diversified Support Services Acosta Inc., Term Loan B, 4.25% - 5.50%, 3/01/18 United States AlixPartners LLP, 2014 Jan Replacement Term B2 Loans, 4.00%, 7/10/20 United States b Second Lien 2013 Recapitalization Term Loan, 9.00%, 7/10/21 United States Brock Holdings III Inc., Tranche B Term Loan, 6.00%, 3/16/17 United States Interactive Data Corp., Term B Loan, 3.75%, 2/11/18 United States Term Loan, 6.00%, 5/02/21 United States Pacific Industrial Services US Finco LLC (Spotless), b First Lien Term B Loan, 5.00%, 10/02/18 United States Second Lien Initial Term Loan, 8.75%, 4/02/19 United States Drug Retail Rite Aid Corp., Tranche 1 Term Loan, 5.75%, 8/21/20 United States Tranche 2 Term Loan, 4.875%, 6/21/21 United States Rite AID Corp., Tranche 7 Term Loan, 3.50%, 2/21/20 United States Education Services Bright Horizons Family Solutions LLC, Term B Loan, 4.00% - 5.25%, 1/30/20 United States Laureate Education Inc., New Series 2018 Ext. Term Loan, 5.00%, 6/16/18 United States Electric Utilities Alinta Energy Finance Pty. Ltd., Term B Loans, 6.375%, 8/13/19 Australia Electrical Components & Equipment Wesco Distribution Inc., Tranche B-1 Loan, 3.75%, 12/12/19 United States Electronic Equipment & Instruments Oberthur Technologies of America Corp., Tranche B-2 Term Loan, 4.50%, United States 10/18/19 Environmental & Facilities Services ADS Waste Holdings Inc., Tranche B-2 Term Loan, 3.75%, 10/09/19 United States Food Distributors AdvancePierre Foods Inc., Loans, 5.75%, 7/10/17 United States Second Lien Term Loan, 9.50%, 10/10/17 United States U.S. Foods Inc., Term Loan, 4.50%, 3/31/19 United States Food Retail Pantry Inc., Term Loan, 4.75%, 8/03/19 United States Forest Products Appvion Inc., Term Loan, 5.75%, 6/28/19 United States Caraustar Industries Inc., Initial Term Loan, 7.50%, 5/01/19 United States Health Care Equipment Biomet Inc., Dollar Term B-2 Loan, 3.650% - 3.733%, 7/25/17 United States Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States b Term Loan, 5.00%, 6/07/19 United States Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Kinetic Concepts Inc., Dollar Term E-1 Loan, 4.00%, 5/04/18 United States Health Care Facilities Community Health Systems Inc., 2017 Term E Loan, 3.447% - 3.483%, 1/25/17 United States 2021 Term D Loan, 4.25%, 1/27/21 United States Iasis Healthcare LLC, Term B-2 Loan, 4.50%, 5/03/18 United States United Surgical Partners International Inc., Extended Term Loan, 4.25%, 4/03/17 United States New Tranche B Term Loan, 4.75%, 4/03/19 United States Health Care Services DaVita HealthCare Partners Inc., Tranche B Term Loan, 4.50%, 10/20/16 United States Tranche B-2 Term Loan, 4.00%, 8/24/19 United States b Dialysis Newco Inc., 2nd Lien Term Loan B, 9.00%, 10/22/21 United States Term Loan B, 6.00%, 4/23/21 United States Envision Healthcare Corp. (Emergency Medical), Initial Term Loan, 4.00%, United States 5/25/18 b Millennium Laboratories LLC, Tranche B Term Loan, 6.50%, 4/16/21 United States National Mentor Holdings Inc., Initial Tranche B Term Loan, 4.75%, 1/31/21 United States Surgery Centers Holdings Inc., b First Lien Term Loan, 6.00%, 4/11/19 United States Incremental Second Lien Term Loan, 9.75%, 4/10/20 United States U.S. Renal Care Inc., b Tranche B-2 Term Loan, 4.25%, 7/03/19 United States Incremental Tranche B-1 Term Loan (Second), 9.75%, 1/03/20 United States Health Care Supplies Alere Inc., B Term Loan, 4.25%, 6/30/17 United States Health Care Technology IMS Health Inc., Term B Dollar Loans, 3.50% - 3.75%, 3/10/21 United States Truven Health Analytics Inc., New Tranche B Term Loan, 4.50%, 6/06/19 United States Home Improvement Retail b Harbor Freight Tools USA Inc., Loans, 4.75%, 7/26/19 United States Hotels, Resorts & Cruise Lines Diamond Resorts Corp., Term Loans, 6.75%, 5/09/21 United States Four Seasons Holdings Inc., Second Lien Term Loan, 6.25%, 12/27/20 Canada Hilton Worldwide Finance LLC, Initial Term Loan, 3.50%, 10/25/20 United States La Quinta Intermediate Holdings LLC, Initial Term Loans, 4.00%, 4/14/21 United States Station Casinos LLC, B Term Loan, 4.25%, 3/01/20 United States Household Products Apex Tool Group LLC, Term Loan, 4.50%, 2/01/20 United States Sun Products Corp., Tranche B Term Loan, 5.50% - 6.50%, 3/23/20 United States Human Resource & Employment Services Altegrity Inc., Tranche B Term Loan, 5.00%, 2/21/15 United States Tranche D Term Loan, 7.75%, 2/21/15 United States Independent Power Producers & Energy Traders The AES Corp., 2013 Other Term Loan, 3.75%, 6/01/18 United States Calpine Corp., Term Loan, 4.00%, 4/01/18 United States b Term Loan B4, 4.00%, 10/31/20 United States Term Loans, 4.00%, 10/09/19 United States Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) (continued) c Dynegy Inc., Initial Tranche B-2 Term Loan, 4.00%, 4/23/20 United States Industrial Conglomerates Mirion Technologies Inc., Term Loan, 5.75%, 3/30/18 United States b Schaeffler AG, Facility C-USD, 4.25%, 1/27/17 Germany Unifrax I LLC, New Term Dollar Loans, 4.25%, 11/28/18 United States Industrial Machinery Douglas Dynamics LLC, Term Loan, 5.75%, 4/18/18 United States Generac Power Systems Inc., Term Loans, 3.25%, 5/31/20 United States Husky Injection Molding Systems Ltd., Term Loan, 4.25%, 6/30/18 Canada Milacron LLC, Term B Loan, 4.00%, 3/28/20 United States b Term Loan B, 5.25%, 3/28/20 United States b Navistar Inc., Tranche B Term Loan, 5.75%, 8/17/17 United States RBS Global Inc. (Rexnord), Term B Loan, 4.00%, 8/21/20 United States Sensus USA Inc., First Lien Term Loan, 4.75%, 5/09/17 United States Second Lien Term Loan, 8.50%, 5/09/18 United States b Signode Industrial Group U.S. Inc., Term Loan B, 5.25%, 5/01/21 United States Spin Holdco Inc. (Coinmach), Initial Term Loan, 4.25%, 11/14/19 United States WireCo Worldgroup Inc., Term Loan, 6.00%, 2/15/17 United States Insurance Brokers b HUB International Ltd., Initial Term Loan, 4.25%, 10/02/20 United States Integrated Telecommunication Services Genesys Telecom Holdings U.S. Inc., Dollar Term Loan, 4.00%, 2/08/20 United States Integra Telecom Holdings Inc., First Lien Term Loan, 5.25%, 2/22/19 United States Second Lien Initial Loan, 9.75%, 2/24/20 United States Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg LTS Buyer LLC, First Lien Term B Loan, 4.00%, 4/11/20 United States b Second Lien Initial Loan, 8.00%, 4/11/21 United States Zayo Group LLC, Term Loan, 4.00%, 7/02/19 United States Internet Software & Services BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States Web.com Group Inc., First Lien Term Loan, 4.50%, 10/27/17 United States Investment Banking & Brokerage Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, United States 4.25%, 7/22/20 IT Consulting & Other Services Genpact International Inc., Domestic Term B-1 Loan, 3.50%, 8/30/19 United States Leisure Facilities 24 Hour Fitness Worldwide Inc., New Tranche B Term Loan, 5.00%, 4/22/16 United States b ClubCorp Club Operations Inc., Term B Loans, 4.00%, 7/24/20 United States b Planet Fitness Holdings LLC, Term Loan, 6.00%, 3/31/21 United States Seven Seas Cruises S. De R.L. & SSC Finance Corp., Term B-2 Loan, 3.75%, Panama 12/21/18 Six Flags Theme Parks Inc., Tranche B Term Loan, 3.50% - 5.00%, 12/20/18 United States Town Sports International LLC, Initial Term Loan, 4.50%, 11/15/20 United States Life & Health Insurance CNO Financial Group Inc. (fka Conseco), Tranche B-2 Term Loan, 3.75%, United States 9/28/18 Life Sciences Tools & Services Pharmaceutical Product Development LLC, Term Loan, 4.00%, 12/05/18 United States Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Quintiles Transnational Corp., Term B-3 Loan, 3.75%, 6/08/18 United States Marine b Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands Metal & Glass Containers BWAY Holding Co., Initial Term Loan, 4.50%, 8/06/17 United States Movies & Entertainment AMC Entertainment Inc., Initial Term Loan, 3.50%, 4/30/20 United States Aufinco Pty. Ltd. and U.S. Finco LLC, Second Lien Initial Term Loan, 8.25%, 11/30/20 Australia Term B Loan, 4.00%, 5/30/20 Australia Delta 2 (Lux) S.A.R.L. (Formula One), New Facility B (USD), 4.50%, 4/30/19 Luxembourg IMG Worldwide Inc., Tranche B Term Loan, 6.50%, 6/16/16 United States b William Morris Endeavor Entertainment LLC, Term Loans First Lien, 6.50%, 3/21/21 United States Term Loans Second Lien, 9.50%, 3/21/22 United States Zuffa LLC, Initial Term Loan, 3.75%, 2/25/20 United States Oil & Gas Drilling Drillships Financing Holding Inc., Tranche B-1 Term Loan, 6.00%, 3/31/21 Marshall Islands Offshore Group Investment Ltd. (Vantage Delaware), Loans, 5.75%, 3/28/19 United States Pacific Drilling SA, Term Loan, 4.50%, 6/03/18 Luxembourg Oil & Gas Equipment & Services McJunkin Red Man Corp., 2013 Term Loan, 4.75%, 11/11/19 United States Oil & Gas Exploration & Production Fieldwood Energy LLC, Second Lien Closing Date Loans, 8.375%, 9/30/20 United States Quicksilver Resources Inc., Second Lien Loans, 7.00%, 6/21/19 United States Samson Investment Co., Second Lien Tranche I Term Loan, 5.00%, 9/25/18 United States Utex Industries Inc., First Lien Term Loan, 4.50%, 4/10/20 United States Second Lien Term Loan, 8.75%, 4/10/21 United States Oil & Gas Storage & Transportation Ruby Western Pipeline Holdings LLC, Loans, 3.50%, 3/27/20 United States  Tallgrass Operations LLC, Term Loan, 4.25%, 11/13/18 United States Other Diversified Financial Services Asurion LLC, Incremental Tranche B-1 Term Loan, 5.00%, 5/24/19 United States Incremental Tranche B-2 Term Loans, 4.25%, 7/08/20 United States Second Lien Term Loan, 8.50%, 3/03/21 United States Packaged Foods & Meats Big Heart Pet Brands (Del Monte Pet), Initial Term Loans, 3.50%, 2/24/20 United States b CSM Bakery Supplies LLC, Term Loans, 4.75%, 7/03/20 United States CSM Bakery Supplies LLC (U.S. Acquisition), Second Lien Term Loan, 8.50%, United States 7/03/21 Dole Food Co. Inc., Tranche B Term Loan, 4.50% - 5.75%, 11/01/18 United States JBS USA LLC, Incremental Term Loan, 3.75%, 9/18/20 United States Initial Term Loan, 3.75%, 5/25/18 United States Paper Packaging Clondalkin Acquisition BV, Other Term Loan, 4.50%, 5/29/20 Netherlands Second Lien Term Loan, 10.00%, 11/30/20 Netherlands b Exopack Holdings SA, USD Term Loan, 5.25%, 5/08/19 Luxembourg Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Reynolds Group Holdings Inc., U.S. Term Loan, 4.00%, 12/01/18 United States Personal Products b FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States Otter Products LLC, Loans, 5.25%, 4/29/19 United States Revlon Consumer Products Corp., Acquisition Term Loans, 4.00%, 10/09/19 United States Non-Contributed Loan, 8.50%, 10/08/14 United States Pharmaceuticals b Akorn Inc., Loans, 4.50%, 4/17/21 United States Mallinckrodt International Finance SA and Mallinckrodt CB LLC, Initial Term B United States Loan, 3.50%, 3/19/21 Par Pharmaceutical Cos. Inc., Term B-2 Loan, 4.00%, 9/30/19 United States Valeant Pharmaceuticals International Inc., Series C-2 Tranche B Term Loan, 3.75%, 12/11/19 Canada Series D-2 Tranche B Term Loan, 3.75%, 2/13/19 Canada Series E-1 Tranche B Term Loan, 3.75%, 8/05/20 Canada Publishing b Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States Restaurants Burger King Corp., Tranche B Term Loan, 3.75%, 9/28/19 United States P.F. Chang's China Bistro Inc., Term Loan, 4.25%, 6/22/19 United States Retail REITs Capital Automotive LP, Second Lien Term Loan, 6.00%, 4/30/20 United States Tranche B-1 Term Loan, 4.00%, 4/10/19 United States Semiconductors b Avago Technologies Cayman Ltd, Term Loans, 5.25%, 5/06/21 Cayman Islands Freescale Semiconductor Inc., Tranche B-4 Term Loan, 4.25%, 2/28/20 United States Tranche B-5 Term Loan, 5.00%, 1/15/21 United States Specialized Consumer Services Advantage Sales & Marketing Inc., 2013 Term Loan, 4.25%, 12/18/17 United States Second Lien 2013 Other Term Loan, 8.25%, 6/17/18 United States Koosharem LLC, Term Loans, 8.75%, 5/25/20 United States Specialized Finance Trans Union LLC, 2014 Replacement Term Loan, 4.00%, 4/09/21 United States Specialty Chemicals Axalta Coating Systems U.S. Holdings Inc., 2014 Specified Refinancing Term, United States 4.00%, 2/01/20 CeramTec Acquisition Corp., Initial Dollar Term B-2 Loan, 4.25%, 8/30/20 United States CeramTec GmbH, Dollar Term B-3 Loan, 4.25%, 8/30/20 Germany Faenza Acquisition GmbH, Initial Dollar Term B-1 Loan, 4.25%, 8/30/20 Germany MacDermid Holdings LLC, First Lien Tranche B Term Loan, 4.00%, 6/07/20 United States Nexeo Solutions LLC, Term B-2 Loan, 5.00%, 9/09/17 United States Term B-3 Loan, 5.00%, 9/08/17 United States OMNOVA Solutions Inc., Term B-1 Loan, 4.25%, 5/31/18 United States Oxbow Carbon LLC, First Lien Tranche B Term Loan, 4.25%, 7/19/19 United States b Second Lien Initial Term Loan, 8.00%, 1/19/20 United States Sonneborn LLC, Initial U.S. Term Loan, 6.50%, 3/30/18 United States Sonneborn Refined Products BV, Initial BV Term Loan, 6.50%, 3/30/18 Netherlands Tata Chemicals North America Inc., Term Loan, 3.75%, 8/09/20 United States Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Univar Inc., Term B Loan, 5.00%, 6/30/17 United States 9,300,709 9,297,389 0.41 68,524,586 3.05 Specialty Stores 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/13/19 United States 6,823,077 6,846,535 0.30 Academy Ltd., Initial Term Loans, 4.50%, 8/03/18 United States 5,512,312 5,519,633 0.25 Bass Pro Group LLC, New Term Loan, 3.75%, 11/20/19 United States 6,168,371 6,176,020 0.28 BJ's Wholesale Club Inc., 2013 (Nov) Replacement Loans, 4.50%, 9/26/19 United States 7,208,570 7,210,574 0.32 Second Lien 2013 (Nov) Replacment Loans, 9.75%, 3/26/20 United States 4,452,381 4,552,163 0.20 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 2,955,000 2,964,849 0.13 Leslie's Poolmart Inc., Tranche B Term Loan, 4.25%, 10/16/19 United States 7,372,582 7,379,497 0.33 Michael's Stores Inc., Term B Loan, 3.75%, 1/28/20 United States 5,049,000 5,050,803 0.23 The Neiman Marcus Group Ltd. Inc., Other Term Loan, 4.25%, 10/25/20 United States 15,360,000 15,347,205 0.68 Party City Holdings Inc., 2014 Replacement Term Loan, 4.00%, 7/27/19 United States 6,737,041 6,722,307 0.30 67,769,586 3.02 Systems Software Blue Coat Systems Inc., Second Lien Loans, 9.50%, 6/28/20 United States 3,170,000 3,253,213 0.14 Term Loan, 4.00%, 5/31/19 United States 5,367,900 5,369,580 0.24 Vertafore Inc., New Term Loan, 4.25%, 10/03/19 United States 2,133,783 2,135,560 0.10 b Second Lien Term Loan, 9.75%, 10/27/17 United States 3,659,762 3,724,953 0.17 Websense Inc., b First Lien Term Loan, 4.50%, 6/25/20 United States 3,620,200 3,627,741 0.16 Second Lien Term Loan, 8.25%, 12/24/20 United States 4,981,290 5,016,573 0.22 23,127,620 1.03 Technology Hardware, Storage & Peripherals Dell International LLC, Term B Loan, 4.50%, 4/29/20 United States 14,697,971 14,663,270 0.65 Tires & Rubber The Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/19 United States 8,800,000 8,827,500 0.39 Trucking b Global Tip Finance BV/Finance America LLC, Facility C Commitment, 6.50%, United States 8,100,000 7,998,750 0.35 10/16/20 Hertz Corp., Tranche B-1 Term Loan, 3.75%, 3/11/18 United States 8,721,128 8,712,040 0.39 Swift Transportation Co. LLC, Tranche B-2 Term Loan, 4.00%, 12/21/17 United States 1,801,234 1,807,989 0.08 18,518,779 0.82 Wireless Telecommunication Services NTELOS Inc., Term B Advance, 5.75%, 11/11/19 United States 7,174,176 7,183,144 0.32 Total Senior Floating Rate Interests (Cost $1,940,212,465) 1,947,866,167 86.78 Asset-Backed Securities Other Diversified Financial Services d Apidos CDO, 2013-14A, C2, 144A, 4.85%, 4/15/25 United States 1,110,000 1,089,365 0.05 a,d Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 2.828%, 1/27/25 Cayman Islands 1,100,000 1,067,560 0.05 a,d Cent CLO LP, 2013-17A, D, 144A, FRN, 3.225%, 1/30/25 Cayman Islands 800,000 800,779 0.04 d Emerson Park CLO Ltd., 2013-1A, C2, 144A, 5.64%, 7/15/25 United States 1,100,000 1,106,985 0.05 d Highbridge Loan Management Ltd., 2013-2A, B2, 144A, 5.80%, 10/20/24 United States 1,190,000 1,218,679 0.05 a,d dING Investment Management CLO Ltd., 2013-1A, B, 144A, FRN, 3.127%, 4/15/24 Cayman Islands 800,000 799,040 0.04 2013-1A, C, 144A, FRN, 3.727%, 4/15/24 Cayman Islands 800,000 775,040 0.03 2013-2A, B, 144A, FRN, 2.909%, 4/25/25 United States 800,000 791,500 0.03 Total Asset-Backed Securities (Cost $7,662,104) 7,648,948 0.34 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2014 (unaudited) (continued) Total Investments before Short Term Investments (Cost $1,948,387,689) 1,956,098,265 87.15 Short Term Investments (Cost $374,818,143) Repurchase Agreements e Joint Repurchase Agreement, 0.038%, 5/01/14 (Maturity Value $374,818,539) United States 374,818,143 374,818,143 16.70 BNP Paribas Securities Corp. (Maturity Value $44,123,638) Credit Suisse Securities (USA) LLC (Maturity Value $44,123,638) Deutsche Bank Securities Inc. (Maturity Value $150,890,700) HSBC Securities (USA) Inc. (Maturity Value $92,658,891) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $43,021,672) Collateralized by U.S. Government Agency Securities, 0.00% - 6.25%, 6/11/14 - 7/15/32; U.S. Government Agency Securities, Strips, 6/01/17; f U.S. Treasury Bills, 5/22/14 - 4/02/15; U.S. Treasury Bonds, 7.25% - 10.625%, 8/15/15 - 11/15/18; U.S. Treasury Notes, 0.25% - 4.875%, 1/31/15 - 3/31/19; and U.S. Treasury Notes, Index Linked, 0.125% - 2.625%, 7/15/14 - 1/15/19 (valued at $382,373,921) Total Investments (Cost $2,323,205,832) 2,330,916,408 103.85 Other Assets, less Liabilities (86,459,053 ) (3.85 ) Net Assets $ 2,244,457,355 100.00 * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a The coupon rate shown represents the rate at period end. b A portion or all of the security purchased on a delayed delivery basis. c At April 30, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2014, the aggregate value of these securities was 7,648,948, representing 0.34% of net assets. e Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At April 30, 2014, all repurchase agreements had been entered into on that date. f The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation FRN - Floating Rate Note Franklin Floating Rate Master Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION The Franklin Floating Rate Master Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one fund, the Franklin Floating Rate Master Series (Fund). The shares are exempt from registration under the Securities Act of 1933. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Repurchase agreements are valued at cost, which approximates fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At April 30, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: · Level 1  quoted prices in active markets for identical financial instruments · Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) · Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2014, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ Senior Floating Rate Interests - Asset-Backed Securities - - Short Term Investments - - Total Investments in Securities $ - $ $ $ Other Financial Instruments Unfunded Loan Commitments $ - $ $ - $ - A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 5. SUBSEQUENT EVENTS The Fund evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FLOATING RATE MASTER TRUST By /s/LAURA F.
